Citation Nr: 1708745	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a tinnitus.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for high blood pressure.

4.  Entitlement to service connection for a thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2015, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).

Additional evidence has been received since an August 2015 supplemental statement of the case (SSOC).  In December 2016, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

The tinnitus issue is decided below, and the remaining three issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's tinnitus is related to service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Determinations concerning service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Service connection for a "chronic disease," including organic diseases of the nervous system such as tinnitus, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran asserts that she currently suffers from tinnitus and that it is related to her military service.  Her service treatment records reveal no complaints of tinnitus.  The Veteran's DD Form 214 lists her military occupational specialty in the Navy as water transportation occupations.  At the March 2015 DRO hearing, the Veteran explained that she was a service supporter at an aircraft testing base, where she was exposed to noise from fighter jets and other Navy aircraft without hearing protection.  See DRO hearing transcript 3-4.

The Veteran was afforded a VA examination in September 2013.  The VA examiner reported a diagnosis of tinnitus and opined that the tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner stated that the Veteran "did not report tinnitus secondary to loud noise exposure, she reported onset of tinnitus when the 'wind comes up and blows in my ears.'"

Despite this opinion, the Veteran clearly explained at the DRO hearing that her tinnitus began in service and attributed the ringing in her ears to exposure to loud aircraft noise during her service at an aircraft testing base.  Additionally, the Veteran is competent to describe the presence of tinnitus, including its onset.  Because tinnitus is a diagnosis based on purely subjective complaints of ringing in the ears, the Board may accept her statements in this regard.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

The Board finds no reason to doubt the veracity of the Veteran's statements regarding the presence and onset of her tinnitus.  As a Veteran who served on an aircraft testing base, her contention is wholly consistent with her service, to include in-service exposure to aircraft noise.  Given the Veteran's competent and credible statements regarding her tinnitus, the Board finds the evidence is at least in equipoise regarding whether or not the Veteran's current tinnitus began during military service and continued since service.

After resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has tinnitus that arose in service.  Accordingly, entitlement to service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (by requiring only an approximate balance of positive and negative evidence to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, in recognition of our debt to our veterans, has taken upon itself the risk of error in awarding such benefits (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990))).


ORDER

Service connection for tinnitus is granted.
REMAND

The Veteran contends that the she has diabetes, high blood pressure and hypothyroidism that started in service.  She contends that she was told that she had diabetes in service during her pregnancy around December 1975, that she was treated for high blood pressure during that time, that she had her baby at Army Reynolds Hospital in Fort Sill, and that her hypothyroidism was treated in service and is secondary to her diabetes and hypertension.  See RO hearing transcript 8-11.  The Board notes that post-service VA treatment records show that the Veteran seeks treatment for hypertension, diabetes, and hypothyroidism.

It does not appear that the Veteran's Reynolds Army Community Hospital treatment records of the birth of her baby in 1976 are currently associated with the claims file.  Additionally, a November 18, 1975, service treatment record shows that the Veteran had an appointment with the prenatal clinic, to be followed at NRMC Balboa, but records from the Balboa Navy Medical Center do not currently appear to be associated with the claims file.  Because such treatment records are potentially relevant to the Veteran's claims on appeal, they should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran has not been afforded VA examinations or opinions addressing her contentions regarding diabetes, high blood pressure and hypothyroidism.  In view of the evidence, the Board finds a remand is warranted for VA examinations and medical opinions addressing her contentions that these conditions are related to service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In light of the remand, updated VA records should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any updated VA treatment records dated since November 2016.

2.  Request the Veteran's service treatment records, specifically to include any prenatal treatment records and records of the birth of her child in 1976 from the Balboa and Reynolds medical facilities, respectively.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After the above requested records, if any, have been associated with the claims file, schedule the Veteran for a VA examinations in connection with her diabetes, high blood pressure, and hypothyroidism claims.  The claims file must be provided to and be reviewed by the examiner(s) in conjunction with the examinations.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

The examiner(s) should also provide opinions as to whether the Veteran's current diabetes, high blood pressure, and hypothyroidism at least as likely as not (50 percent probability or greater) arose during the Veteran's military service or is otherwise etiologically related to service, to include consideration of the Veteran's contentions that she was diagnosed and treated for each of these conditions during or soon after the birth of her child in 1976.

Additionally, with regard to the hypothyroidism claim, the examiner should opine on whether or not the Veteran's hypothyroidism is secondary to her diabetes and/or high blood pressure.

The examiner should explain the medical basis for the conclusions reached.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the claims remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and her representative a SSOC and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


